Appellant files an ingenious motion and argument, again insisting that he should have been allowed to prove by witness Pressler statements made to him by a man named Taylor. As we understand this record the statements so offered are urged as admissible and material upon the theory that they tended to show another than appellant to have committed the crime, if any, of theft of the cattle charged. Not only does it appear to us upon re-examination of the record that the statements sought to be proved by Pressler are not inconsistent with the guilt of the accused, but same would evidently appear inconsistent with his own defensive testimony and that of the other witnesses in the case. It is plain that appellant arranged with a witness on Friday or Saturday to sell him a cow for beef, and that appellant told said witness that the animal was his, and that the animal was butchered by appellant and delivered to said witness as the animal of appellant, and that appellant was paid direct for same. Appellant introduced a witness who said that the man Taylor, above referred to, ran a tamale plant or factory, and that this witness heard him tell appellant that he wanted him to butcher four animals on Monday for the tamaleplant and that appellant agreed to kill them and take them to the tamale plant. The statement of Taylor which appellant desired to prove by Pressler was that Taylor told him he had employed appellant to do some butchering for him. It seems to us that the proof of such statement would in nowise aid or support or even be in line with the testimony that appellant killed the alleged stolen animal following an agreement to sell it to the party above referred to, and the further testimony that he did kill it and sell it and get the money for it. Certainly this would not be supported by any proposition that he was employed by Taylor to butcher animals for use in the tamale plant or factory.
The motion for rehearing will be overruled.
Overruled. *Page 230